JUSTICE MURRAY, specially concurring: I agree that the able majority’s conclusion is mandated by the State statutes referred to in its opinion. However, I think it legally incongruous and a waste of taxpayer’s money to have one State agency, the Industrial Commission, decide the issue of whether a State employee is injured in the course of employment and another State agency, the State Employees’ Retirement System, decide the issue of permanency for the purpose of State retirement benefits. It would seem to me that it would be more economical and efficient if one State agency decided both issues. Resolution of the problem lies with the State legislature, however, not the judicial system.